UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrantx Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Under Rule 14a-12 USA TECHNOLOGIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(I)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: USA Technologies, Inc. sent the following letter to certain shareholders on June 20, 2012: June 20, 2012 Dear Thank you for your commitment to USA Technologies and your continued patience throughout this proxy contest.I feel very strongly that USAT’s new leadership team and board of directors are executing on a plan that has fundamentally turned the company around and has put USA Technologies on the right path for generating long-term shareholder value. I thought you might find the attached presentation, which we presented to Institutional Investor Services (ISS) last week, of interest.As you know, the three leading independent proxy advisory firms—ISS, Glass Lewis and Egan Jones—have each recommended that shareholders vote FOR all nine of USA Technologies’ director nominees.Their individual recommendations for the USAT slate were based upon many factors, including our ability to nearly double revenues while simultaneously reducing expenses. There has been a significant amount of erroneous information delivered to USAT’s shareholders of late, too much to detail in a single letter.I want to assure you, however, that I am available to answer any questions that you might have as a result of this information in addition to the USAT presentation enclosed and general business inquiries.Please do not hesitate to contact me at 484-359-2106 or via email at sherbert@usatech.com . Again, thank you for your support.We believe USAT is very much headed in the right direction and the team is working hard to ensure we continue to produce strong results.We look forward to seeing you at our upcoming Annual Meeting. All the best, /s/ Stephen P. Herbert Stephen P. Herbert Chairman and Chief Executive Officer ISS PRESENTATION June 2012 SAFE HARBOR STATEMENT 2 All statements other than statements of historical fact included in this presentation are forward-looking statements. Actual results could differ materially from those contemplated by the forward-looking statements as a result of certain factors, including but not limited to, business, financial, market and economic conditions and the outcome of the pending proxy contest. A detailed discussion of risks and uncertainties that could cause actual results and events to differ materially from such forward-looking statements is included in USA’s most recent filings with the Securities and Exchange Commission (the “SEC”), including the Form 10 -Q report for the quarter ended March 31, 2012, which you will find on our website, www.usatech.com, under the “Investor Relations” tab and USAT’s Definitive Proxy Statement filed with the SEC on May 18, 2012. Undue reliance should not be placed on any such forward looking statements, which speak only as of the time they are made. The Company undertakes no obligation to update any forward looking statement, whether as a result of new information, future events or otherwise. Non-GAAP Information:This presentation includes a discussion of Adjusted EBITDA which is a non-GAAP financial measure which we believe is useful for an understanding of our ongoing operations. This non-GAAP financial measure is supplemental to, and not a substitute for, GAAP financial measures such as net income or loss. Details of these items and a reconciliation of this non-GAAP financial measure to GAAP financial measures can be found in the Appendix to this presentation and in our Form 10-Q report for the quarter ended March 31, 2012 which is on our website, www.usatech.com, under the “Investor Relations” tab. I.Business Overview II.USAT is Executing In Line with Strategic Plan to Generate MaximumShareholder Value III.Delivering on Shareholder Commitments IV.Stronger Governance and a USAT Board that is Highly Qualified and Already Actively Engaged in the Business V.Why we Believe SAVE is Wrong for USAT Agenda 3 I. Business Overview 4 USA TECHNOLOGIES OVERVIEW 5 MARKET LEADERSHIP •Leading provider of wireless, cashless payment and machine-to-machine solutions for small ticket, self-serve retail industries such as vending & kiosk •Provider of energy saving technology to the cold beverage industry LARGE, UNTAPPED MARKET OPPORTUNITY •Cashless and contactless small ticket, unattended market is largely untapped, having traditionally relied on cash transactions •Millions of potential locations (connections) •Existing customers have potential for 2.5 million connections (USAT est.) RECURRING REVENUES FUELED BY SERVICE MODEL •Growing and reliable revenue stream driven by value-added service model (network service fees; transaction processing) •80% of revenues 3Q FY12 IMPROVING
